United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stroudsburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
C. Daniel Higgin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1940
Issued: February 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2006 appellant filed a timely appeal from a June 30, 2006 Office of
Workers’ Compensation Programs’ nonmerit decision. Because the June 30, 2006 decision is
the only decision issued by the Office since the Board issued a merit decision dated
September 14, 2005, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
This is the second appeal before the Board. Appellant, a 26-year-old letter carrier,
injured her neck and left shoulder when she was involved in an automobile accident on
October 8, 1998. She filed a claim for benefits, which the Office accepted for cervical strain and
left rotator cuff strain.

On June 3, 2003 the Office determined that there was a conflict in the medical evidence
and referred the case to Dr. Gregory J. Menio, a Board-certified orthopedic surgeon, for an
impartial examination to resolve the conflict. In reports dated July 15 and August 7, 2003,
Dr. Menio opined that appellant was currently partially disabled but should ultimately be able to
return to work for eight hours per day with restrictions. By decision dated February 11, 2004,
the Office terminated appellant’s wage-loss compensation, finding that Dr. Menio’s referee
opinion represented the weight of the medical evidence.
On March 8, 2004 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her left upper extremity. She submitted a June 1, 2004 report from
Dr. James B. Kim, a Board-certified physiatrist, who opined that she had a 14 percent left upper
extremity impairment. By decision dated December 10, 2004, an Office hearing representative
affirmed the February 11, 2004 termination decision.
In a September 14, 2005 decision,1 the Board affirmed the December 10, 2004 decision
of the Office hearing representative, affirming the February 11, 2004 termination decision. The
Board found that the Office’s decisions were supported by the referee report of Dr. Menio,
whose opinion that appellant was capable of returning to her preinjury employment was entitled
to the special weight of an impartial medical examiner. The complete facts of this case are set
forth in the Board’s September 14, 2005 decision and are herein incorporated by reference.
By letter dated December 9, 2005, appellant’s attorney requested reconsideration.
Appellant resubmitted the June 1, 2004 report from Dr. Kim indicating that appellant had a 14
percent left upper extremity impairment. She also submitted a copy of the Office’s April 28,
2005 schedule award decision. Appellant’s attorney argued that, on the basis of these
documents, appellant had a permanent disability and was entitled to have her wage-loss
compensation reinstated.
By decision dated June 30, 2006, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.2 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.3

1

Docket No. 05-941 (issued September 14, 2005).

2

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

3

Howard A. Williams, 45 ECAB 853 (1994).

2

ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; she has not advanced a relevant legal argument not previously
considered by the Office; and she has not submitted relevant and pertinent evidence not
previously considered by the Office. The evidence appellant submitted is not pertinent to the
issue on appeal. Appellant submitted Dr. Kim’s June 1, 2004 report, which indicated that
appellant had a 14 percent left upper extremity impairment and provided the evidentiary basis for
the Office’s April 28, 2005 decision granting her a schedule award for an 8 percent left upper
extremity impairment; appellant also submitted a copy of the April 28, 2005 schedule award
decision. The Board has held that the submission of evidence which does not address the
particular issue involved in the case does not constitute a basis for reopening the claim.4
Dr. Kim’s report did not present any additional evidence pertaining to the relevant issue of
whether appellant had any residual disability stemming from her 1998 work injury and was
therefore still entitled to disability compensation. Further, his report does not constitute new
evidence as it was previously considered by the Office in its prior April 28, 2005 decision.
Appellant’s reconsideration request failed to show that the Office erroneously applied or
interpreted a point of law nor did it advance a point of law or fact not previously considered by
the Office. The Office did not abuse its discretion in refusing to reopen appellant’s claim for a
review on the merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).

4

See David J. McDonald, 50 ECAB 185 (1998).

3

ORDER
IT IS HEREBY ORDERED THAT the June 30, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: February 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

